DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 3/7/2022 has been received and entered in to the case. 

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/780,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Xiaochun Zhu on 3/18/2022.

The application has been amended as follows: 

	Claim 2: insert “and” after “stem cells;” in line 6 and delete “; and (6) the cells are derived from adipose tissue” in lines 7-8
	Claim 6 is replaced with the following claim:

	(1) the artificial tissue progenitor has an inner diameter of 1 mm to 3 cm;
	(2) the artificial tissue progenitor has a uniform thickness;
	(3) the tubular solid support has a length of 1 cm to 40 cm; and 
	(4) the tubular solid support has an inner diameter of 1 mm to 3 cm.

	Claim 10: replace “a tubular” in lines 4 and 5 with “the tubular”.
	Claim 11 is canceled.
	Claim 13: replace “an adhesive” in line 2 with “the medical adhesive” 
	Claim 14: replace “an adhesive” in line 3 with “the medical adhesive”; 
     replace “a tubular” in line 7 with “the tubular”; 
     replace “the adhesive” in line 8 with “the medical adhesive”; 
     replace “an adhesive layer” in line 10 with “a medical adhesive layer”;
     replace “a tubular” in line 11 with “the tubular”
     replace “the adhesive” in line 12 with “the medical adhesive”;
     replace “by adhesive effect” in line 15 with “by the medical adhesive”
	Claim 15 is canceled.

	Claims 1-2, 6, 8-10, 12-14, 16-18 and 20-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Freyman in view of Matheny. Applicant produced a declaration showing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAEYOON KIM/Primary Examiner, Art Unit 1632